      Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 1 of 15



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


IN THE MATTER OF THE APPLICATION OF
THE ASSOCIATED PRESS; CABLE NEWS
NETWORK, INC.; THE NEW YORK TIMES
CO.; POLITICO LLC; AND WP CO., LLC, d/b/a     Case No. 1:19-mc-00029-ABJ
THE WASHINGTON POST FOR ACCESS TO
CERTAIN SEALED COURT RECORDS



    REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
    MOTION FOR PUBLIC ACCESS TO CERTAIN SEALED COURT RECORDS


                                BALLARD SPAHR LLP

                                Jay Ward Brown (D.C. Bar No. 437686)
                                brownjay@balladspahr.com
                                Matthew E. Kelley (D.C. Bar No. 1018126)
                                kelleym@ballardspahr.com

                                1909 K Street, NW
                                Washington, D.C. 20006-1157
                                T: (202) 508-1136
                                F: (202) 661-2299

                                Counsel for The Associated Press; Cable News
                                Network, Inc.; The New York Times Co.; POLITICO
                                LLC; and WP Co., LLC, d/b/a the Washington Post
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 2 of 15



       No party to this matter disputes that the Special Counsel’s investigation in general and

the prosecution of Roger Stone in particular are matters of intense public interest, that the news

media perform a vital function by informing the public about them, that Stone’s Sixth

Amendment right to a fair trial should be safeguarded, or that any ongoing law enforcement

investigations must continue unimpeded. What remains for this Court to decide, then is how to

strike the proper balance among these compelling interests. In their response briefs, the

Government and Stone have taken the extreme position that there are no First Amendment or

common-law rights of access to the Warrant Materials (despite ample precedent to the contrary),

and that, even if there were, the interests in protecting ongoing criminal investigations, the

privacy of innocent third parties, and Stone’s fair trial rights overcome any access rights.

       As demonstrated in the Media Coalition’s opening brief, however, judges in this district

have repeatedly recognized that the public has qualified First Amendment and common-law

rights of access to search warrant materials. The only question is at what point those rights

attach, and experience and logic counsel that the point of attachment is either when the warrants

are returned to the issuing court or, at the latest, when an indictment or criminal information is

filed. Moreover, the Government’s and Stone’s invocation of ongoing investigations, third-party

privacy and Sixth Amendment concerns as a complete bar to release of any warrant materials

sweeps far too broadly and provides insufficient specifics to overcome the public’s qualified

rights to these materials related to the Special Counsel’s investigation.

       Under the First Amendment and at common law, wholesale sealing of the Warrant

Materials is improper, and this Court can and should make an independent determination

regarding whether the materials should be released in full or with narrowly targeted redactions to

address the legitimate concerns raised by the Government and Stone.




                                                  2
         Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 3 of 15



    I.      THE PUBLIC HAS ACCESS RIGHTS TO THE WARRANT MATERIALS
            UNDER BOTH THE FIRST AMENDMENT AND THE COMMON LAW

         Nothing in the Responses filed by the Government and Stone1 is sufficient to overcome

the Media Coalition’s showing that the Warrant Materials2 are subject to First Amendment and

common-law rights of public access. The Government agrees with the Media Coalition that the

correct analysis regarding whether there is a qualified First Amendment access right to warrant

materials is the “experience and logic test.” Government’s Response to Motion for Public

Access to Certain Sealed Court Records (Gov’t Resp.) at 8 (Dkt. 11); Memorandum of Points

and Authorities in Support of Motion for Public Access to Certain Sealed Court Records

(“Mem.”) at 7-8 (Dkt. 1-1). To satisfy that test, the Court must affirmatively answer

“(1) whether the place and process have historically been open to the press and general public,

and (2) whether ‘public access plays a significant positive role in the functioning of the particular

process in question.’” Mem. at 7-8 (quoting In re Application of N.Y. Times Co. for Access to

Certain Sealed Court Records, 585 F. Supp. 2d 83, 87 (D.D.C. 2008) (“In re NYT”)).

         Courts in this District repeatedly have recognized a First Amendment right of public

access to search warrant materials, as the Media Coalition noted in its Memorandum. Mem. at

7-9 (citing, inter alia, In re Application of WP Co. LLC, 2016 WL 1604976, at *2 (D.D.C. Apr.

1, 2016) (“In re WP I”); In re NYT, 585 F. Supp. 2d at 87). The only question this Court need

resolve is whether this right of access to search warrant materials attaches upon the warrant’s


1
  Because Stone’s Response adopted the arguments in the Government’s Response, references to
the Government’s Response apply equally to Stone. See Roger Stone’s Response to Motion for
Public Access to Certain Sealed Court Records (“Stone Resp.”) at 1 (Dkt. 14).
2
  The Government professes some confusion regarding what records are included among the
Warrant Materials the Media Coalition seeks. Gov’t Resp. at 4-5 & nn.2-3. To clarify, the
Warrant Materials include all warrants, applications, supporting affidavits, and returns related to
all search and seizure warrants – whether under Rule 41 or the Stored Communications Act –
that were executed as part of the investigation of Stone’s conduct.


                                                 3
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 4 of 15



execution and return to the issuing court or once the subject or target of the warrant has been

indicted or pleaded guilty. Mem. at 6-8. In arguing that there is no First Amendment right of

access to the Warrant Materials – rather than asserting that compelling interests overcome the

right in this instance – the Government attempts to evade longstanding precedent and practice in

this District. See Gov’t Resp. at 9-13.

       The Government’s argument regarding the “experience” prong of the analysis rests on the

false assertion that “‘no evidence’” supports the conclusion that search warrant materials have

historically been made public after a warrant’s execution. Id. at 9. In fact, in this district, the

opposite is true, as the Media Coalition established in its opening Memorandum. See Mem. at 8.

Time and again, courts in this District have recognized that, as Judge Lamberth put it a decade

ago, “routine historical practice countenances in favor of a qualified First Amendment right of

access to warrant materials [because] warrant applications and receipts are routinely filed with

the clerk of court without seal.” In re NYT, 585 F. Supp. 2d at 88; see also In re WP I, 2016 WL

1604976, at *2 (same).

       The Government indirectly attempts to deflect this precedent by acknowledging that,

while “[i]t may be the case today that some search warrant affidavits are made available in the

clerk’s office after execution,” prosecutors routinely obtain sealing orders for such materials.

Gov’t Resp. at 9-10. But those practices exist precisely because search warrant affidavits are

presumptively public. Otherwise, there would be no need for the government to ask a court for a

sealing order.

       Indeed, then-Chief Judge Lamberth was so disturbed by what he viewed as improper

sealing of warrant materials by the Clerk’s office that he issued an order mandating the creation

of a page on the Court’s website “where all search warrants and arrest warrants will be publicly




                                                   4
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 5 of 15



available after execution, unless a separate sealing order is entered to redact all or portions when

the government makes the showing required by United States v. Hubbard, 650 F.2d 293 (D.C.

Cir. 1980) and Washington Post v. Robinson, 935 F.2d 282 (D.C. Cir. 1991).” In re Email

Account Maintained on Computer Servers Operated by Google, Inc., 946 F. Supp. 2d 67, 69

(D.D.C. 2013). At bottom, the contention that the existence of court orders granting motions to

seal demonstrates that there is no right of access to warrant materials turns logic on its head.

       The government also seeks to minimize the import of this precedent by noting, correctly,

that cases in this District recognizing the First Amendment right of access to warrant materials

have granted access only after the conclusion of the relevant investigation. Gov’t Resp. at 11.

However, that purported “limitation” is illusory: Those cases involved requests for access that

were made after the conclusion of the investigation; those courts expressly disclaimed any

decision regarding whether the qualified First Amendment right of access might have applied at

an earlier stage. E.g., In re WP I, 2016 WL 1604976, at *2 n.2 (access right during ongoing

investigations was not at issue because “the present application seeks only warrant materials

related to the now-closed Campaign Finance Investigations”); In re NYT, 585 F. Supp. 2d at 90

n.10 (stating that court was deciding “only . . . the narrow issue” of whether right applied to

warrant materials after investigation’s conclusion, not whether right attached during ongoing

investigations).

       For the “logic” prong of the analysis, the Government argues that public access to

warrant materials would interfere with law enforcement and cause “tangible investigative harms”

to criminal cases even after a warrant has been returned and an indictment or information filed

because an investigation may continue post-indictment and warrant materials may “reveal

sources, methods, factual and legal theories, and lines of investigation extending beyond the




                                                  5
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 6 of 15



charged conduct.” Gov’t Resp. at 13. To the extent such concerns are legitimate, they can and

should be addressed on a case-by-case basis when considering whether to seal or redact specific

information within warrant materials, rather than being used as a justification for failing to

recognize the existence of a qualified First Amendment access right. C.f. United States v. Sealed

Search Warrants, 868 F.3d 385, 390 (5th Cir. 2017) (sealing of warrant materials must be

assessed on case-by-case basis pursuant to common-law right of access). As Judge Lamberth

recognized, public access to warrant materials allows for public oversight of the criminal justice

system and “serves as a check on the judiciary because the public can ensure that judges are not

merely serving as a rubber stamp for the police.” In re NYT, 585 F. Supp. 2d at 90. Especially

regarding the Special Counsel’s investigation, which the President and his allies, including

Stone, have criticized as illegitimate, the public is entitled to that oversight. The public has a

qualified First Amendment right of access to warrant materials as a matter of both experience

and logic. See Mem. at 7-9.

       The Government also briefly argues that “it is doubtful” the qualified common-law right

of access to court records applies to search warrant materials “related to open investigations.”

Gov’t Resp. at 16-17. As the Media Coalition demonstrated in its Memorandum, however,

courts in this district have held that warrant materials are judicial records subject to the common-

law access right because they are “central to a court’s probable cause determination.” Mem. at 9

(quoting In re Application of WP Co. LLC, 201 F. Supp. 3d 109, 129 (D.D.C. 2016) (“In re WP

II”) (citation omitted)); see also In re Search Warrants Issued on May 21, 1987, 1990 WL

113874, at *6 (D.D.C. July 26, 1990) (recognizing common-law right of access to search warrant

materials after indictment). Although courts in this district have reserved the question of

whether the common-law right applies to warrant materials during ongoing investigations, as the




                                                  6
         Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 7 of 15



Government acknowledges, the Fifth Circuit recently held that this common-law access right

applies in this circumstance, and unsealing must be decided on a case-by-case basis during

ongoing investigations. Gov’t Resp. at 17 (citing In re WP II, 201 F. Supp. 3d at 129 & n.10

and Sealed Search Warrants, 868 F.3d at 395-96). Moreover, the Government cannot credibly

assert that all of the relevant Warrant Materials involve investigations that reasonably could be

termed “ongoing,” given that Stone is now awaiting trial for at least some of the conduct the

Special Counsel investigated. See In re NYT, 585 F. Supp. 2d at 88 n.7 (holding there was no

ongoing investigation although government claimed “Amerithax” probe was not “formally

closed,” because person government believed responsible for anthrax attacks had committed

suicide).

   II.      NEITHER STONE NOR THE GOVERNMENT HAS MADE A SUFFICIENT
            SHOWING TO JUSTIFY CONTINUED SEALING OF ALL OF THE
            WARRANT MATERIALS

         It is uncontested in this matter that access rights under the First Amendment and the

common law can be overcome only when necessary to protect compelling government or

individual interests. See Mem. at 9-10, 14-15; Gov’t Resp. at 13, 17. Although Stone and the

Government invoke several legitimate interests – chief among them, the need to protect the

integrity of ongoing investigations and Stone’s upcoming trial – they treat these interests as

talismanic justifications for blanket sealing of all of the Warrant Materials rather than explaining

in their Responses the specific reasons why these interests require the continued sealing of

specific information. See Gov’t Resp. at 14-19; Stone Resp. at 1-2. Because they are conclusory

and categorical, the Responses are of no help to the Court in making the required specific

findings sufficient to enable meaningful review by an appellate court. See Press-Enter. Co. v.

Super. Ct., 464 U.S. 501, 510 (1984) (“Press-Enterprise I”). The Media Coalition therefore




                                                  7
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 8 of 15



respectfully suggests that the Court release the Warrant Materials subject to redactions of

information the withholding of which is clearly justified, such as bank account numbers and

names of informants and law enforcement investigators. If the Court is otherwise inclined to

approve continued sealing, the Media Coalition respectfully requests that the Court first perform

an in camera inspection of the Warrant Materials so it may make specific findings on the record

justifying sealing.3

                 The Government and Stone Have Failed to Make the Necessary Showing to
                 Overcome the First Amendment Access Right

       The First Amendment access right may be overcome only where sealing serves a

compelling government interest and is narrowly tailored to serve that interest. Mem. at 9-10; In

re NYT, 585 F. Supp. 2d at 91. See also Gov’t Resp. at 13 (discussing alternative formulation

that sealing is allowed “if (1) a ‘compelling interest’ exists; (2) disclosure would create a

‘substantial probability’ of harm to that interest; and (3) alternatives would not ‘adequately

protect the compelling interest.’” (quoting United States v. Brice, 649 F.3d 793, 796 (D.C. Cir.

2011))). Merely asserting the existence of a compelling interest is insufficient, however. The

Supreme Court has directed that, in a trial court’s ruling on access, “[t]he interest is to be

articulated along with findings specific enough that a reviewing court can determine whether the

closure order was properly entered.” Press-Enterprise I, 464 U.S. at 510. Here, neither the

Government nor Stone has provided the kind of details required for the Court to make that

determination.

       The Government has articulated three compelling government interests to be served by

keeping the Warrant Materials sealed: protecting the integrity of ongoing investigations,


3
  The Media Coalition also respectfully requests that rather than holding ex parte proceedings
related to unsealing the Warrant Materials, the Court allow counsel for the Coalition to
participate in those proceedings, subject to an appropriate protective order if necessary.


                                                  8
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 9 of 15



preserving the fairness of the proceedings against Stone, and “protecting uncharged individuals

from unjustified reputational harm.” Gov’t Resp. at 13-15. But the Government’s Response

does not provide specific information to justify its claim that wholesale sealing is the only

narrowly tailored way to protect those interests. For example, it asserts – without providing any

method of evaluating the claim – that the Warrant Materials “are [so] replete with sensitive

investigatory information, information about Stone and the conduct at issue in the upcoming

trial, and information about uncharged third parties, [that] little information of public interest

would remain” if that sensitive material were redacted. Id. at 15.

       The Special Counsel’s investigation was perhaps among the most well-known criminal

probe in history during its entire existence, making it unlikely that any potential subject or target

of a related probe would first learn of prosecutors’ interest in them by release now of these

Warrant Materials. The Government offers little more than its say-so that none of the

information in the Warrant Materials may be released without threatening ongoing investigations

or the Stone prosecution itself. But, as the Fourth Circuit observed in a case cited by the

Government, “not every release of information contained in an ongoing criminal investigation

file will necessarily affect the integrity of the investigation.” Va. Dep’t of State Police v. Wash.

Post, 386 F.3d 567, 579 (4th Cir. 2004). This Court must make specific, on-the-record findings

justifying any continued secrecy.

       To be clear, the Media Coalition does not dispute that the investigations spun off from the

Special Counsel’s work are ongoing, complex, and may involve avenues of investigation and

potential subjects or targets that, for good reason, are not public. Nor does the Coalition disagree

with the Government’s wholly legitimate efforts to protect the integrity of these highly

politically charged probes; in fact, the Coalition agrees that fair and impartial investigations must




                                                  9
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 10 of 15



be ensured. See Mem. at 9, 14-15. However, it is precisely because the Special Counsel’s

investigation – and the other probes it spawned – has been criticized as overbroad and

illegitimate by the President and his allies (including Stone, both before and after his indictment)

that transparency about the investigation is essential to serve the public’s First Amendment

interests as well as those of Stone, the Government, and the criminal justice system as a whole.

See Press-Enter. Co. v. Super. Ct., 478 U.S. 1, 7 (1986) (“Press-Enterprise II”) (“[O]ne of the

important means of assuring a fair trial is that the process be open to neutral observers.”).

       Moreover, similar search warrant materials have been released in other cases involving

the Special Counsel’s investigation, and it is notable that the Government does not here contend

that there was any harm to those ongoing investigations as a result. For example, a court in the

Southern District of New York unsealed search warrant materials involving Michael Cohen, the

President’s former personal attorney, despite the Government’s initial position that doing so

would jeopardize ongoing investigations. United States v. Cohen, 2019 WL 472577, at *6

(S.D.N.Y. Feb. 7, 2019). There, the court allowed materials directly related to specific,

continuing investigations to remain sealed but unsealed materials involving the crimes to which

Cohen pleaded guilty and his other conduct that did not result in criminal charges. Id. The

Government, via the office of the United States Attorney for the Southern District of New York,

has stated that it does not oppose release of similar warrant materials filed in this District that the

Media Coalition seeks in a separate action, so long as they are subject to similar redactions. See

Gov’t’s Resp. to Petitioners’ Mot. To Unseal Certain Search Warrant Materials and Mot. For

Leave to File Proposed Redactions Under Seal at 2, In re Application for Access to Certain

Sealed Warrant Materials, No. 1:19-mc-00044-BAH (Apr. 18, 2019) (Dkt. 7).




                                                  10
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 11 of 15



       The Cohen matter also undermines the credibility of the Government’s position that

“redactions are not a viable alternative” to wholesale sealing. Gov’t Resp. at 18-19. The

Southern District of New York was able to craft redactions sufficient to protect the legitimate

interests the Government raised in Cohen, and the Government represented to Chief Judge

Howell that similar redactions would be acceptable for release of Cohen-related warrants

approved in this District.

       Both the Government and Stone also claim that the Warrant Materials must remain

entirely sealed to protect the privacy and reputational interests of innocent third parties who may

be identified in the materials. Gov’t Resp. at 14-15; Stone Resp. at 1.4 But neither explains why

these interests could not adequately be protected by narrowly targeted redactions of names and

other identifying information about such third parties. And, as the Media Coalition pointed out

in its Memorandum, these concerns do not apply to those persons already indicted or convicted

in cases spawned by the Special Counsel’s probe or to those, such as Jerome Corsi, who have

stepped forward publicly to discuss their own roles in the investigation. See Mem. at 12-13. The

Government’s assertion that the Warrant Materials should remain sealed despite this publicity,

Gov’t Resp. at 15, makes no sense. As the Southern District of New York observed in Cohen,

“[s]hielding third parties from unwanted attention arising from an issue that is already public

knowledge is not a sufficiently compelling reason to justify withholding judicial documents from

public scrutiny.” 2019 WL 472577, at *7 (quoting United States v. Basciano, 2010 WL

1685810, at *4 (E.D.N.Y. Apr. 23, 2010)).


4
  Stone also appears to misunderstand that the Media Coalition’s request for access is only for
the Warrant Materials, in that he asserts that the “discovery provided would impinge upon the
privacy of those witnesses, nonwitnesses, and Stone, if the Court were to order its wholesale
disclosure.” Stone Resp. at 1. For the avoidance of doubt, the Media Coalition reiterates it is
seeking access to search warrant records, not the entirety of the discovery the Government has
provided to Stone.


                                                11
        Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 12 of 15



               The Government and Stone Have Failed to Make the Necessary Showing to
               Overcome the Common-Law Access Right

       The Government and the Media Coalition also agree that where, as here, the common-

law right of access applies, courts must balance the government’s interest in keeping materials

sealed against the public’s interest in disclosure, considering:

               (1) the need for public access to the documents at issue; (2) the extent
               of previous public access to the documents; (3) the fact that someone
               has objected to disclosure, and the identity of that person; (4) the
               strength of any property and privacy interests asserted; (5) the
               possibility of prejudice to those opposing disclosure; and (6) the
               purposes for which the documents were introduced during the judicial
               proceedings.

Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017) (citing

Hubbard, 650 F.2d at 317-22); see also Gov’t Resp. at 17-18; Mem. at 14. Here, too, the

Government’s and Stone’s arguments are insufficient to justify the continued blanket sealing of

all of the Warrant Materials.

       The first factor, the public’s need for access to the Warrant Materials, weighs heavily in

favor of disclosure, Mem. at 14-15, which the Government does not dispute, Gov’t Resp. at 18.

The Government argues that the second factor weighs against disclosure because the Warrant

Materials have not been made public. Id. Even so, this factor should not be dispositive; the

access right would be meaningless if prior sealing justified continued sealing. Further, as

discussed supra, similar materials have been released in other cases related to the Special

Counsel’s investigation.

       Regarding the third factor, that the Government and Stone have objected to disclosure

obviously cannot by itself warrant sealing, and here their desire clearly is outweighed by the

public interest in these materials. See Mem. at 15-16. Contrary to the assertions by the

Government and Stone, Gov’t Resp. at 18, Stone Resp. at 1-2, the fourth factor does not weigh in



                                                 12
          Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 13 of 15



favor of disclosure. As discussed supra, the Government’s and Stone’s privacy claims are weak,

and in any event the legitimate privacy concerns of any person can be addressed through

redactions rather than blanket sealing.

          The fifth factor, the possibility of prejudice to those opposing disclosure, also can be

addressed through redactions and, as discussed supra, the Government and Stone have not

provided sufficient specifics for the Court to be able to make findings justifying continued

blanket secrecy.5

          For these reasons, therefore, the objections by the Government and Stone are insufficient

to justify continued wholesale sealing under the common-law access right as well.

                                            CONCLUSION

          For all of the foregoing reasons, and for all of the reasons discussed in its opening brief,

the Media Coalition respectfully requests that the Court grant its motion and enter an order

unsealing the Warrant Materials, subject to those narrowly tailored redactions the Court makes

specific findings are necessary to protect the compelling interests raised by the Government and

Stone.6




5
  The Government does not address the sixth factor, which, as Judge Lamberth noted, was unique
to the Hubbard case. In re NYT, 585 F. Supp. 2d at 92 n.13.
6
  To ameliorate the effect of continued sealing of any Warrant Materials the Court determines
should not be made public at this time, the Media Coalition respectfully requests that the Court
issue an order directing that the remaining Warrant Materials will be unsealed within 14 days of
the conclusion of Stone’s trial (or a guilty plea or other resolution of this case), subject to
objections by the Government or Stone.


                                                   13
       Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 14 of 15



Respectfully submitted,

Dated: May 10, 2019              BALLARD SPAHR LLP



                                 By:    /s/ Jay Ward Brown

                                 Jay Ward Brown (D.C. Bar No. 437686)
                                 brownjay@balladspahr.com
                                 Matthew E. Kelley (D.C. Bar No. 1018126)
                                 kelleym@ballardspahr.com
                                 BALLARD SPAHR LLP
                                 1909 K Street, NW
                                 Washington, D.C. 20006-1157
                                 T: (202) 508-1136
                                 F: (202) 661-2299

                                 Counsel for The Associated Press; Cable News
                                 Network, Inc.; The New York Times Co.;
                                 POLITICO LLC; and WP Co., LLC, d/b/a/ the
                                 Washington Post




                                       14
       Case 1:19-mc-00029-CRC Document 15 Filed 05/10/19 Page 15 of 15



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, I caused the foregoing Reply Memorandum of

Points and Authorities in Support of Motion for Public Access to Certain Sealed Court Records

to be filed and served electronically via the Court’s ECF system upon counsel of record.




                                                            /s/ Jay Ward Brown___
                                                           Jay Ward Brown




                                               15
